Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 03/15/2021, the Applicant elected Invention I (Group) drawn to an integrated circuit (IC) package encompassing claims 1-24 without traverse on 05/14/2021.  Non-elected Invention II (Group II) drawn to a method encompassing claims 25-30 is withdrawn.  Elected claims 1-24 are examined below.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  UNIFORM VIA PAD STRUCTURE HAVING COMPLETELY COVERED TRACES BETWEEN PARTIALLY COVERED PADS

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "wherein each of the plurality of vias comprises a bottom portion proximate to the second side of the substrate that extends past a perimeter of a respective one of the plurality of vias" of claim 9, "wherein the at least one of the plurality of pads is within a perimeter of a 
	Fig. 3 shows a perimeter 380 and vias 335 and 330. Fig. 3 fails to show the bottom portion of the via 335 that extends past a perimeter 380 of a respective one of the plurality of vias 335 and 330. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


CLAIM INTERPRETATION (invoking 35 U.S.C. §112(f)) of "means for connection" and "means for signal routing"

The independent claim 17 recites "means for connection" and "means for signal routing" without reciting sufficient {underlined for emphasis} structure of "means" to perform the respective recited function.
Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not appear to make it clear what the corresponding structure(s) of "means for connections" are and "means for signal routing" are. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement, because the claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed.
	Independent claim 17 fails to comply with the written description requirement, because claim 17 recites “means for connection" and "means for signal routing" without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, the claim 17 cannot import an example from the specification to ascertain corresponding structure(s) that provide the underlying claimed "means for connection" and "means for signal routing.” As such, claim 17 recites function of the "for connection" and "for signal routing" that have no limits and covers every conceivable means for achieving the stated function.  Accordingly, the disclosure is not commensurate with the scope of the claims.
	Claims 18-24 are rejected for depending on the rejected independent claim 1.
	 
	
	The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Here, the independent claim 17 is indefinite for two reasons: 
First, "means for connection" and "means for signal routing" each invokes 35 U.S.C. 112(f) (see Claim Interpretation above). It is unclear what the corresponding structure(s) are for "means for connection" and "means for signal routing" (see Claim Interpretation above).  One cannot import limitations of specific examples from the specification into the claims. The written description fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function.  That is, one of ordinary skill in the art would not be able to determine its structural or functional equivalence of "means for connection" and "means for signal routing" Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim? 
Second, it is unclear whether "a plurality of pads" is part of the "means for connection" or something entirely different from "means for connection." For the purposes of advancing the examination of present application, "a plurality of pads" has been assumed to be different from "means for connection."
Claims 18-24 are indefinite, because they depend from the indefinite claim 17. 
Claim 23 is further indefinite, because it is unclear what "two traces" are referring to.

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
A. Prior-art rejections based on Kim
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 17, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2014/0247573 A1 to Kim et al. ("Kim").
Fig. 4D of Kim has been annotated provided to support the rejections below:
[AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (BP)]
    PNG
    media_image1.png
    496
    487
    media_image1.png
    Greyscale

Regarding independent claim 1, Kim teaches an integrated circuit (IC) package (see Fig. 4D for example) comprising:
a substrate 300 (para [0057] - "package substrate 300");
a plurality of pads 306, 310 (para [0057] - "via pad 306"; para [0061] - "As shown at stage 4 of FIG. 4D, a testing pad 310 has been added to the package substrate 300 after the solder resist layer 308 has been provided.") on a first side S1 (side interfacing solder resist layer 308)  of the substrate 300;
a plurality of traces 302, 302 on the first side S1 of the substrate 300, at least one 302 of the plurality of traces 302, 302 located between two of the plurality of pads 306, 310; and
a dielectric layer 308 (para [0057] - "solder resist layer 308". The solder resist layer 308 is more likely than not an electrical insulator or a dielectric, because it were a conductor, the traces and pads on the substrate 300 will not work as intended as electrical conductors as they would short out without being electrically insulated from each other.) on the first side S1 of the substrate 300, wherein the dielectric layer 308 completely covers the plurality of traces and partially covers the plurality of pads 306, 310 such that a portion of each of the plurality of pads 306, 310 is exposed (para [0058] - "As shown in stage 3, some or all of the pads (e.g., via pad 306 are now at least partially exposed and no longer covered with the solder resist layer 308 (at least partially free of the solder resist layer 308)."; para [0061] - "The testing pad 310 is at least partially exposed and is not covered by the solder resist layer 308 (at least partially free of the solder resist layer 308."). 
Regarding claim 5, Kim teaches a bump pad BP on the first side S1 of the substrate 300, wherein the dielectric layer 308 partially covers the bump pad BP such that a surface of the bump pad BP is exposed and wherein the surface of the bump pad BP is below a first surface of the dielectric layer 308 opposite the substrate 300 (Plan view shown in Fig. 4D shows that the testing pads have the same shape and depth.  That is, they are repeating symmetric units. So, the testing pads have the same structural characteristics when compared to each other.).
Regarding claim 8, Kim teaches the IC package that is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (para [0074] - " Other electronic devices may also feature the IC 700 including, but not limited to, mobile devices, hand-held personal communication systems (PCS) units, portable data units such as personal digital assistants, GPS enabled devices, navigation devices, set top boxes, music players, video players, entertainment units, fixed location data units such as meter reading equipment, communications devices, smartphones, tablet computers or any other device that stores or retrieves data or computer instructions, or any combination thereof.").
Regarding independent claim 17, Kim teaches an integrated circuit (IC) package (see Fig. 4D for example) comprising:
a substrate 300 (para [0057] - "package substrate 300");
S1 (side interfacing solder resist layer 308) a plurality of pads (Fig. 4D shows other pads besides 306 and 310) of the substrate 300;
means for signal routing 302, 302 on the first side S1 of the substrate 300, at least two of the means for signal routing 302, 302 located between two of means for connection 306, 310; and
a dielectric layer 308 (para [0057] - "solder resist layer 308". The solder resist layer 308 is more likely than not an electrical insulator or a dielectric, because it were a conductor, the traces and pads on the substrate 300 will not work as intended as electrical conductors as they would short out without being electrically insulated from each other.) on the first side S1 of the substrate 300, wherein the dielectric layer 308 completely covers the means for signal routing 302, 302 and partially covers the means for connection 306, 310 such that a portion of each of the means for connection 306, 310 is exposed (para [0058] - "As shown in stage 3, some or all of the pads (e.g., via pad 306 are now at least partially exposed and no longer covered with the solder resist layer 308 (at least partially free of the solder resist layer 308)."; para [0061] - "The testing pad 310 is at least partially exposed and is not covered by the solder resist layer 308 (at least partially free of the solder resist layer 308."). 
Regarding claim 21, Kim teaches a bump pad BP on the first side S1 of the substrate 300, wherein the dielectric layer 308 partially covers the bump pad BP such that a surface of the bump pad BP is exposed and wherein the surface of the bump pad BP is below a first surface of the dielectric layer 308 opposite the substrate 300 (Plan view shown in Fig. 4D shows that the testing pads have the same shape and depth.  That is, they are repeating symmetric units. So, the testing pads have the same structural characteristics when compared to each other.).
Regarding claim 24, Kim teaches the IC package that is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (para [0074] - " Other electronic devices may also feature the IC 700 including, but not limited to, mobile devices, hand-held personal communication systems (PCS) units, portable data units such as personal digital assistants, GPS enabled devices, navigation devices, set top boxes, music players, video players, entertainment units, fixed location data units such as meter reading equipment, communications devices, smartphones, tablet computers or any other device that stores or retrieves data or computer instructions, or any combination thereof.").

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
	Regarding claim 6, Kim teaches each of the plurality of traces that is spaced apart from another of the plurality of traces by a width of approximately less than 100 microns (para [0039] - "In some implementations, fine pitch traces are traces that have a pitch that is 100 microns (µm) or less..).
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 100 microns or less overlaps with the claimed range of "less than 10 microns," a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Kim does not specify the width of each trace, so Kim does not teach "each of the plurality of traces has a width of approximately less than 10 microns (µm)."
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of the trace having a width less than 10 microns, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that width of each trace is less than 10 microns with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 7, Kim does not teach a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative 
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 22, Kim teaches each of the means for signal routing that is spaced apart from another of the means for signal routing by a width of approximately less than 100 microns (para [0039] - "In some implementations, fine pitch traces are traces that have a pitch that is 100 microns (µm) or less..).
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Kim does not specify the width of each trace, so Kim does not teach "each of the means for signal routing has a width of approximately less than 10 microns (µm)."
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of the means for signal routing having a width less than 10 microns, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that width of each means for signal routing is less than 10 microns with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
Regarding claim 23, Kim does not teach a center to center distance between each of the means for connection is approximately less than 90 microns with two traces escape. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of a center to center distance between each of the means for connection is approximately less than 90 microns with two traces escape, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.


B. Prior-art rejections based on Jomaa
Claim Rejections - 35 USC § 102	
Claims 1-5, 8 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0296616 A1 to Jomaa et al. ("Jomaa").
Fig. 15 of Jomaa has been annotated provided to support the rejections below:

    PNG
    media_image2.png
    287
    420
    media_image2.png
    Greyscale


	Regarding independent claim 1, Jomaa teaches an integrated circuit (IC) package comprising:
	a substrate 1502 (para [0158] - "a core layer 1502");
	a plurality of pads 1513, 1513 (para [0160] - "a second metal layer 1513") or 1513, 1517, 1515, 1513, 1517, 1515 (para [0160]  - "a first metal layer 1515 and a second metal layer 1517") on a first side (side of the core 1502 that interfaces overlying layer 1504) of the substrate 1502;
	a plurality of traces 1532, 1532, 1532, 1532 (para [0158] - "a second interconnect 1532"; para [0167] - "In some implementations, the spacing between two adjacent 
	a dielectric layer 1540 (para [0158] - "a solder resist layer 1540". The solder resist layer 308 is more likely than not an electrical insulator or a dielectric, because it were a conductor, the traces and pads on the substrate 300 will not work as intended as electrical conductors as they would short out without being electrically insulated from each other.) on the first side of the substrate 1502, wherein the dielectric layer 1540 completely covers the plurality of traces 1532, 1532, 1532, 1532 and partially covers the plurality of pads 1513, 1513 or 1513, 1517, 1515, 1513, 1517, 1515 such that a portion of each of the plurality of pads 1513, 1513 or 1513, 1517, 1515, 1513, 1517, 1515 is exposed (see Fig. 15 as annotated above).
	Regarding claim 2, Jomaa teaches a first layer 1504 on the first side of the substrate 1502 between the substrate 1502 and the plurality of pads 1513, 1513 or 1513, 1517, 1515, 1513, 1517, 1515, the plurality of traces 1532, 1532, 1532, 1532 and the dielectric layer 1540. 
	Regarding claim 3, Jomaa teaches the first layer 1504 that is an adhesive (The term "adhesive" has been interpreted as an intended characteristic of first layer. Here, the layer 1504 is bound to the underlying layer 1502 and the overlying layer 1540, so the layer 1504 has the characteristic of an adhesive.). 
Regarding claims 4 and 5, Jomaa teaches a bump pad 1513 on the first side of the substrate 1502, wherein the dielectric layer 1540 partially covers the bump pad 1513 such that a surface of the bump pad 1513 is exposed and wherein the surface of 
Regarding claim 8, Jomaa teaches the IC package that is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (para [0169] - "Other electronic devices may also feature the IC 1600 including, but not limited to, mobile devices, hand-held personal communication systems (PCS) units, portable data units such as personal digital assistants, GPS enabled devices, navigation devices, set top boxes, music players, video players, entertainment units, fixed location data units such as meter reading equipment, communications devices, smartphones, tablet computers or any other device that stores or retrieves data or computer instructions, or any combination thereof.).

	Regarding independent claim 17, Jomaa teaches an integrated circuit (IC) package comprising:
	a substrate 1502 (para [0158] - "a core layer 1502");
	means for connection a plurality of pads 1513, 1513 (para [0160] - "a second metal layer 1513") or 1513, 1517, 1515, 1513, 1517, 1515 (para [0160]  - "a first metal layer 1515 and a second metal layer 1517") on a first side (side of the core 1502 that interfaces overlying layer 1504) of the substrate 1502;

	a dielectric layer 1540 (para [0158] - "a solder resist layer 1540". The solder resist layer 308 is more likely than not an electrical insulator or a dielectric, because it were a conductor, the traces and pads on the substrate 300 will not work as intended as electrical conductors as they would short out without being electrically insulated from each other.) on the first side of the substrate 1502, wherein the dielectric layer 1540 completely covers the means for signal routing 1532, 1532, 1532, 1532 and partially covers the means for connection 1513, 1513 or 1513, 1517, 1515, 1513, 1517, 1515 such that a portion of each of the means for connection 1513, 1513 or 1513, 1517, 1515, 1513, 1517, 1515 is exposed (see Fig. 15 as annotated above).
	Regarding claim 18, Jomaa teaches a first layer 1504 on the first side of the substrate 1502 between the substrate 1502 and the means for connection 1513, 1513 or 1513, 1517, 1515, 1513, 1517, 1515, the means for signal routing 1532, 1532, 1532, 1532 and the dielectric layer 1540. 
	Regarding claim 19, Jomaa teaches the first layer 1504 that is an adhesive (The term "adhesive" has been interpreted as an intended characteristic of first layer. Here, the layer 1504 is bound to the underlying layer 1502 and the overlying layer 1540, so the layer 1504 has the characteristic of an adhesive.). 
Regarding claims 20 and 21, Jomaa teaches a bump pad 1513 on the first side of the substrate 1502, wherein the dielectric layer 1540 partially covers the bump pad .

Claim Rejections - 35 USC § 103
Claims 6, 7, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jomaa.
	Regarding claim 6, Jomaa teaches each of the plurality of traces 1532, 1532, 1532, 1532 that is spaced apart from another of the plurality of traces by a width of about 3 microns or less (para [0167] - "In some implementations, the spacing between two adjacent interconnects (e.g., traces) is about 3 microns... or less.").
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 3 microns or less overlaps with the claimed range of "less than 10 microns," a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Jomaa does not specify the width of each trace, so Jomaa does not teach "each of the plurality of traces has a width of approximately less than 10 microns (µm)."
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Jomaa is a relative dimension of the trace having a width less than 10 microns, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Jomaa.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that width of each trace is less than 10 microns with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 7, Jomaa does not teach a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative 
	Since the only difference between the claimed IC package and the IC package taught by Jomaa is a relative dimension of a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Jomaa.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 22, Jomaa teaches each of the means for signal routing that is spaced apart from another of the means for signal routing by a width of approximately less than 100 microns (para [0039] - "In some implementations, fine pitch traces are traces that have a pitch that is 100 microns (µm) or less..).
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Jomaa does not specify the width of each trace, so Jomaa does not teach "each of the means for signal routing has a width of approximately less than 10 microns (µm)."
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Jomaa is a relative dimension of the means for signal routing having a width less than 10 microns, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Jomaa.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that width of each means for signal routing is less than 10 microns with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
Regarding claim 23, Jomaa does not teach a center to center distance between each of the means for connection is approximately less than 90 microns with two traces escape. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Jomaa is a relative dimension of a center to center distance between each of the means for connection is approximately less than 90 microns with two traces escape, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Jomaa.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.


C. Prior-art rejections based on Bang
Claim Rejections - 35 USC § 102	
Claims 9, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0069558 A1 to Bang et al. ("Bang").
Fig. 4 of Bang has been provided to support the rejections below:


    PNG
    media_image3.png
    366
    789
    media_image3.png
    Greyscale


	Regarding independent claim 9, Bang teaches an integrated circuit (IC) package comprising:
	a substrate 110 (para [0026] - "first laminated layer 110") or 110, 120 (para [0026] - "a second laminated layer 120");
	a plurality of vias 113, 113, 113, 113, 113, 113 (Fig. 4 shows six vias 113, 113, 113, 113, 113, 113. The overlying portion 411 can be construed as being an integral part of a via 113.) that extend from a first side (side of a first laminated layer 110 that 
	a plurality of traces 411, 411, 411, 411, 411, 411 (Fig. 4 shows six  first surface finish layer 411 which functions as conductive patterns as disclosed in para [0080]) proximate to (near) the first side of the substrate 110 or 110, 120, at least one 411 of the plurality of traces 411, 411, 411, 411, 411, 411 located between two 113, 113 of the plurality of vias 113, 113, 113, 113, 113, 113 and a surface of each of the plurality of traces 411, 411, 411, 411, 411, 411 co-planar with a surface of each of the plurality of vias 113, 113, 113, 113, 113, 113; and
	a plurality of pads 122, 122, 122, 122, 122, 122 (para [0028] - "bump pads 122 or conductive pads 122") on proximate to (near) the second side of the substrate 110 or 110, 120, wherein each of the plurality of vias 113, 113, 113, 113, 113, 113 comprises a bottom portion 121 (para [0028] - "second conductive pattern 121") proximate to (near) to the second side of the substrate 110 or 110, 120 that extends past a perimeter of a respective one 113 of the plurality of vias 113, 113, 113, 113, 113, 113 (perimeter of a via 113 can be construed as a width of the via 113.  The second conductive pattern 121, which is wider than the via 113, extends pasts a perimeter (width) of a respective one 113 of the plurality of vias 113s.). 
	Regarding claim 10, Bang teaches the plurality of traces 411, 411, 411, 411, 411, 411 that are embedded in the substrate 110 and, at least one 122 of the plurality of pads 122, 122, 122, 122, 122, 122 on each of the plurality of vias 113, 113, 113, 113, 113, 113. 
	Regarding claim 11, Bang teaches the at least one 122 of the plurality of pads 122, 122, 122, 122, 122, 122 that is (partially) within a perimeter of a respective one of the plurality of vias 113, 113, 113, 113, 113, 113. 
Regarding claim 12, Bang teaches each of the plurality of vias 113, 113, 113, 113, 113, 113 that comprises a top portion 411 proximate to (near) the first side of the substrate 110 or 110, 120 that extends past the perimeter of the respective one of the plurality of vias 113, 113, 113, 113, 113, 113. 
	Regarding claim 13, Bang teaches the plurality of pads 122, 122, 122, 122, 122, 122 that are embedded in the substrate 110, 120. 
	Regarding claim 14, Bang teaches at least two 411, 411 of the plurality of traces 411, 411, 411, 411, 411, 411 that are located between at least one set of two 113, 113 of the plurality of vias 113, 113, 113, 113, 113, 113. 
	Regarding claim 16, Bang teaches the IC package that is incorporated into a device of a computer or a mobile device or a device in an automotive vehicle (para [0030] - "In some embodiments, the semiconductor die 130 may include electrical circuits including, for example, digital signal processors (DSPs), network processors, power management units, audio processors, RF circuits, wireless baseband system on chip (SoC) processors, sensors, application specific integrated circuits (ASICs), and/or other active and/or passive electronic devices as known to those of skill in the art."). Please note that claim 16 can be construed as a statement of intended use of the IC package without actually reciting structural elements of a device. 


Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bang.
Regarding claim 15, Bang teaches each of the plurality of traces 411, 411, 411, 411, 411, 411that has a width between 3 microns and 15000 microns (para [0067] discloses that first surface finish layer 311, which is identical to the first surface finish layer 411, has a thickness in a range between 3 to 15000 microns.). 
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of 3 microns to 15000 microns overlaps with the claimed range of "less than 10 microns," a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Although Bang further teaches each of the plurality of traces 411, 411, 411, 411, 411, 411 that is spaced apart from another of the plurality of traces 411, 411, 411, 411, 411, 411 by a width, Bang does not specify said width of approximately less than 10 microns (µm).
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2021/0159158 A1 to Chen et al.
Pub. No. US 2020/0279814 A1 to Huang et al.
Pub. No. US 2019/0088603 A1 to Marimuthu et al.
Pub. No. US 2017/0323926 A1 to Aday et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
09 June 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.